
	
		II
		110th CONGRESS
		1st Session
		S. 754
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2007
			Mr. Coleman (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To streamline and simplify the travel procedures used by
		  Department of Defense personnel.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Defense Travel Simplification Act
			 of 2007.
		2.Defense Travel
			 Accounting and Voucher Processing System
			(a)Redesignation
			 of Defense Travel SystemNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Defense shall redesignate the
			 Defense Travel System as the Defense Travel Accounting and Voucher Processing
			 System. Any reference in any law, regulation, map, document, record, or other
			 paper of the United States to the Defense Travel System shall be considered to
			 be a reference to the Defense Travel Accounting and Voucher Processing
			 System.
			(b)Implementation
			 of Defense Travel Accounting and Voucher Processing SystemThe
			 Department of Defense shall implement the procedures described under subsection
			 (c)—
				(1)not later than 30
			 days after the date of the enactment of this Act, in the case of air travel;
			 and
				(2)not later than 60
			 days after the date of the enactment of this Act, in the case of railroad and
			 bus travel.
				(c)Procedures
			 related to the Defense Travel Accounting and Voucher Processing
			 SystemThe Defense Travel Accounting and Voucher Processing
			 System, as redesignated and implemented under subsection (a) (in this
			 subsection referred to as the System), shall include the following
			 procedures:
				(1)Use of the System
			 to record and process all Department of Defense commercial travel.
				(2)A prohibition on
			 the use of the System for identifying and reserving travel, hotels or other
			 accommodations, and rental vehicles.
				3.Successor travel
			 system
			(a)Recommendations
				(1)Intra-agency
			 task forceThe Secretary of
			 Defense shall establish an intra-agency task force to recommend measures to
			 streamline and simplify the commercial travel system used by the Department of
			 Defense through the establishment of a successor system to replace the Defense
			 Travel Accounting and Voucher Processing System, as redesignated and
			 implemented under section 2(a).
				(2)ReportNot later than 180 days after the date of
			 the enactment of this Act, the intra-agency task force shall submit to the
			 Secretary of Defense a report on the recommendations developed under (1). The
			 report shall be made available upon request to Congress.
				(b)Requirements
			 related to Internet-based travel systemAny proposed successor or
			 modification to the Defense Travel Accounting and Voucher Processing System
			 that includes an Internet-based travel system designed to identify modes of
			 travel, hotels or other accommodations, or rental vehicles shall
			 include—
				(1)a searchable
			 database of all air, rail, and bus travel options, including by cost;
			 and
				(2)a searchable
			 database of companies offering accommodations and rental vehicles at government
			 rates.
				(c)Operational
			 testing and certification
				(1)TestingThe
			 Secretary of Defense shall operationally test any successor or modification
			 described under subsection (b) to ensure that it meets the requirements under
			 such subsection. A successor or modification may not be deployed until 90 days
			 after the successful completion of such testing.
				(2)CertificationNot
			 later than 90 days after the successful completion of operational testing under
			 paragraph (1), the Comptroller General of the United States shall submit to the
			 Committee on Armed Forces, the Committee on Homeland Security and Governmental
			 Affairs, and the Committee on Appropriations of the Senate and the Committee on
			 Armed Services, the Committee on Oversight and Government Reform, and the
			 Committee on Appropriations of the House of Representatives a letter certifying
			 that—
					(A)the successor or
			 modification passed such testing; and
					(B)the results of
			 the test are reliable.
					
